In the Missouri Court of Appeals
              Eastern District
MAY 24, 2016


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED102929    STATE OF MISSOURI, RES V BRANDON L. WILSON, APP

2.   ED102937 STATE OF MISSOURI, RES V HYDRES BINION, APP

3.   ED103029 STATE OF MISSOURI, RES V BRYANT HARDY, APP

4.   ED103291 STATE OF MISSOURI, RES V STEVENSON EDWARDS,
     APP

5.   ED103688 IN MATTER OF THE ESTATE OF: JAKE PALUMBO
     DECEASED




CORRECTION(S):


1.   ED103323 AMBER R. (FOX) MILLER, APP V STATE OF MISSOURI,RES